Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment filed 11/12/2019 is made of record.  Claims 2, 5-6, 8-12, 14-16, 27-29, 31-32, 34-39, 41-42, 44-47, 49-61 are cancelled; claims 3-4, 7, 13, 17-18, 21-26, 30, 33, 40, 43 and 48 are amended.  Accordingly, claims 1, 3-4, 7, 13, 17-26, 30, 33, 40, 43 and 48 are currently pending in the application.


Claim Objections

Claims 7, 19 and 30 are objected to because of the following informalities:  
Claim 7 recites “alcohol is selected from … diisobutyl” (line2-4) and appears to be incomplete.  It should read “diisobutyl carbinol” (see bridging paragraph pages 5-6).  
Claim 19 recites “wherein n is from 1 to 10 the group A1 is linked directly” (line 13).  For clarity it should read “wherein n is from 1 to 10, the group A1 is linked directly”.
Claim 30 recites “acid of said paint composition is an aromatic or aliphatic mono-carboxylic acid, preferably selected from benzoic acid, terephthalic acid, isophthalic acid and phthalic acid”.  However, terephthalic acid, isophthalic acid and phthalic acid are neither aromatic nor aliphatic mono-carboxylic acids.
Appropriate correction and/or clarification are required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3-4, 7, 17-19, 22, 25, 30, 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance,
Claim 3 recites the broad recitation “protective intermediate coating layer between the pigment component and the substrate” (line 6), and the claim also recites “preferably such that said protective intermediate coating layer is no more than 5 microns in size” (line 7) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 recites the broad recitation “organic solvent component of the paint composition comprises or consists of one or more alcohols” (lines 2-3), and the claim also recites “preferably wherein said alcohol is selected from aliphatic and cycloaliphatic alcohols, preferably from aliphatic alcohols” (lines 3-4) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a 
Claim 7 recites the broad recitation “alcohol is selected from ethanol … diisobutyl” (lines 2-4), and the claim also recites “more preferably selected from ethanol and isopropyl alcohol, more preferably from ethanol” (lines 4-5) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 17 recites the broad recitation “polymeric binder comprises at least one type of monomer selected from mono-olefinically unsaturated carboxylic acids” (lines 1-3), and the claim also recites “preferably selected from acrylic acid … crotonic acid” (line 3) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 17 recites the broad recitation “polymeric binder comprises at least one type of monomer selected from mono-olefinically unsaturated carboxylic acid esters and vinyl esters of carboxylic acids” (lines 4-5), and the claim also recites “preferably wherein said mono-olefinically unsaturated carboxylic acid esters contain up to 15 carbon atoms and/or said vinyl esters of carboxylic acid contain up to 15 carbon atoms and are preferably selected from vinyl acetate, … vinyl neodecanoate” (lines 5-8) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 
Claim 18 recites the broad recitation “polymeric binder of said paint composition comprises a repeating unit derived from a monomer comprising one or more group(s) selected or derived from carboxylic acid, sulphonic acid and phosphoric acid groups” (lines 2-4), and the claim also recites “preferably from carboxylic acid groups” (line 4) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 19 recites the broad recitation “A1 is a methylene group, optionally linked to the carbon atom … by a hetero-atom” (lines 6-7), and the claim also recites “preferably wherein the heteroatom is selected from oxygen and sulfur” (lines 7-8) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 19 recites the broad recitation “R7 is selected from H, COOH … R8 is selected from H, lower alkyl, -COOH … R9 is selected from H, lower alkyl, -CH2COOH … benzyl” (lines 9-11), and the claim also recites “preferably wherein only one of R7, R8 and R9
Claim 19 recites the broad recitation “n is an integer from 0 to 10” (line 5), and the claim also recites “preferably wherein n = 0 to 1, and preferably wherein n is from 1 to 10” (lines 12-13) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 21 recites the broad recitation “polymeric binder comprises one or more additional comonomer(s)” (line 2), and the claim also recites “preferably selected from mono-olefinically unsaturated carboxylic acid esters and/or vinyl esters of carboxylic acids” (lines 2-4) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 22 recites the broad recitation “polymeric binder of said paint composition is selected from the homopolymers and copolymers of N-vinylpyrrolidone” (lines 2-3), and the claim also recites “preferably wherein vinyl acetate is the comonomer, and preferably wherein the copolymer of N-vinylpyrrolidone and vinyl acetate … about 75 to about 60 wt% vinyl acetate” (lines 3-5) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 30 recites the broad recitation “acid of said paint composition is an aromatic or aliphatic mono-carboxylic acid” (line 2), and the claim also recites “preferably selected from benzoic acid, terephthalic acid, isophthalic acid and phthalic acid” (lines 2-4) which is the narrower statement of the range/limitation.  The claim(s) are considered 
Claim 43 recites the broad recitation “wherein said rheology modifier is selected from polyurethanes … organosilicones” (lines 18-21), and the claim also recites “preferably the rheology modifier is selected from polysaccharides, derivatized polysaccharides and gums” (lines 21-22) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 25 recites the limitation “the ratio of the comonomers is from about 40:60 to about 60:40" in lines 3-4.  There is insufficient antecedent basis for this limitation (i.e. the comonomers) in the claim. Examiner interprets the ratio to be that of methacrylic acid and ethyl acrylate.

Claim 43 recites the limitation "the other alkali metals" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7, 13, 17-26, 30, 33, 40, 43 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Havelka et al (US 2008/0241371 A1).
Regarding claim 1, Havelka et al disclose a highly water resistant coating for use as a temporary protective finish (abstract).  See example 1, wherein the coating composition (i.e. reads on first component and paint composition in present claim 1) comprises 178 g of isopropyl alcohol (i.e. reads on the organic solvent and amount of one or more organic solvent in an amount of at least 90% by weight of the organic solvent in present claim 1), 20 g of film forming polymer (i.e. reads on polymeric binder 
Havelka et al differ with respect to the amount of organic solvent in the paint composition.
However, regarding amount of organic solvent in the paint composition, Havelka in the general disclosure teach that solvent is present in the range of 1 to 99 wt% (see Table 1, paragraph 0037) which overlaps with the amount of organic solvent based on the paint composition in present claim 1.  Therefore, in light of the teachings in general disclosure of Havelka et al, it would have been obvious to one skilled in art at the time invention was made to have selected the overlapping range, of 40 to 70% by weight, because court held that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.
Regarding claim 3, given that temporary protective finish, of Havelka et al, comprises a pigment and a polymeric binder, is obtained by spray coating aerosol paint composition comprising organic solvent, polymer and a pigment, and is removable using a remover composition comprising water and a base such as ammonia as in present claims, one skilled in art would have a reasonable basis to expect the presently claimed properties (i.e. cohesive force between the pigment component and the polymeric binder is greater than the adhesive force of the pigment component to the substrate onto which 
Regarding claims 4 and 7, see example 1, wherein the coating composition comprises isopropyl alcohol (paragraph 0039) which reads on aliphatic solvent in present claim 4 and isopropyl alcohol in present claim 7.
Regarding claim 13, it is noted that several of the film forming polymers listed in Havelka et al are thermoplastic, for e.g. polyacrylic acid, PVA (i.e. polyvinyl acetate) and polyvinyl alcohol (paragraph 0019).
Regarding claim 17, see claim 2, wherein the film forming polymer comprises methyl methacrylate, ethyl acrylate (i.e. both read on mono-olefinically unsaturated carboxylic acid ester containing up to 15 carbon atoms in present claim 17), styrene and methacrylic acid (i.e. reads on mono-olefinically unsaturated carboxylic acid monomer in present claim 17).  Examples of film forming polymers include ethylene/acrylic acid polymer, ethylene/acrylic acid/VA copolymer, VA/crotonates/vinyl propionate copolymer and VA/crotonate/vinyl neodecanoate copolymer (paragraph 0019).
Regarding claim 18, see claim 2, wherein the film forming polymer comprises methacrylic acid (i.e. reads on repeating unit derived from a monomer comprising carboxylic acid groups in present claim 18).
Regarding claim 19, see claim 2, wherein the film forming polymer comprises methacrylic acid (i.e. reads on monocarboxylic acid of formula 1, wherein R7 and R8 are H, R9 is lower alkyl and n = 0 in present claim 19).  Examples of film forming polymers include PVP/VA/itaconic acid copolymer (paragraph 0019).  It is noted that itaconic acid 7 and R8 are H, R9 is CH2COOH and n = 0. 
Regarding claim 20, examples of film forming polymers include polyacrylamido methylpropane sulfonic acid (paragraph 0019) which reads on repeating unit acrylamidoalkylsulphonic acid in present claim 20.
Regarding claim 21, see claim 2, wherein the film forming polymer comprises methyl methacrylate, ethyl acrylate (i.e. both read on mono-olefinically unsaturated carboxylic acid ester in present claim 21), styrene, and methacrylic acid.
Regarding claim 22, examples of film forming polymers include PVP (i.e. reads on homopolymer of polyvinyl pyrrolidone in present claim 22), and PCP/VA copolymer (paragraph 0019) which reads on copolymer of polyvinyl pyrrolidone and vinyl acetate in present claim 22.
Regarding claim 23, examples of film forming polymers include polyvinyl acetate (paragraph 0019) which reads on non-hydrolyzed polyvinyl acetate in present claim 23. 
Regarding claim 24, examples of film forming polymers include polyacrylic acid (i.e. reads on homopolymer of acrylic acid); VA/crotonates/vinyl propionate copolymer and VA/crotonate/vinyl neodecanoate copolymer; acrylate/acrylamide copolymers (paragraph 0019). See claim 2, wherein the copolymer comprises methyl methacrylate (i.e. reads on ester of methacrylic acid of present claim 24), ethyl acrylate (i.e. reads on ester of acrylic acid in present claim 24), styrene and methacrylic acid (i.e. reads on methacrylic acid in present claim 24).
Regarding claims 25 and 26, see claim 2, wherein the film forming polymer is a copolymer comprising methyl methacrylate and methacrylic acid.  Examples of film forming polymers include VA/crotonates/vinyl propionate copolymer, VA/crotonate/vinyl neodecanoate copolymer; and PVP/VA/itaconic acid copolymer (paragraph 0019).
Regarding claim 30, it is noted that acid is optional and therefore not required.
Regarding claim 33, Havelko et al teach that composition comprises solvent in amounts of 1 to 99 wt%, pigment in amounts of 0.001 to 50 wt% and film forming polymer in amounts of 1 to 50 wt% (Table 1).  Hence, it is the office’s position that composition, of Havelko et al, necessarily comprises pigment in amount of 10 to 70 wt% by weight of the pigment component and resin base in amount of 5 to about 75 wt% by weight of the total pigment component, absent evidence to the contrary.
Regarding claim 40, there is no teaching in Havelko et al that film forming polymer undergoes curing or a chemical reaction upon application of the paint composition to a surface.
Regarding claim 43, see claim 3 wherein the film forming polymer is soluble in 3 wt% ammonia water (i.e. reads on base in amounts of not more than about 20 wt% and at least about 0.2 wt%) and water in amounts of at least 70 wt%.  The removal composition may comprise surfactant and rheology modifier (paragraph 0017).  Additionally, rheology modifier, surfactant and biocide are optional.
Regarding claim 48, once the composition has been applied to the surface, composition is designed to be temporary but will remain on the surface and not get washed away by rain, snow and other weather phenomena or simply standing water or puddles that may splash onto the surface (paragraph 0017) which reads on first component is a weather resistant temporary paint composition in present claim 48.  The coating is easily and simply removed when desired using aqueous and/or polar organic solvents and an optional additive to promote solubility of the film forming resin (paragraph 0005) which reads on second component is a remover composition in present claim 48.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: Akhtar et al (US 20080268140 A1) teach a temporary removable solvent based protective coating (title) and the remover composition comprises a combination of organic compounds (abstract); Takahshi et al (EP 0 930 349 A1) teach a removable ink composition comprising acrylic resin, one or more selected from styrene-acrylic copolymer, styrene-maleic acid copolymer as main components and a process for removing ink composition from printed articles using aqueous alkali solution (abstract); Rogers et al (US 10,125,268 B2) teach a removable paint composition comprising acrylic copolymer, a pigment ammonia and water, and is removable from surface upon application of aqueous amine solution (abstract); and Audousset et al (US 6,106,577) teaches composition for temporary dyeing of hair comprising film forming polymer and at least one pigment (abstract) and examples include copolymers derived from crotonic acid such as vinyl acetate/vinyl t-butylbenzoate/crotonic acid copolymer and crotonic acid/vinyl acetate/neododecanoate terpolymers (col. 6, lines 6-10).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764